Aulisi, J.
Appeal from a judgment of the Court of Claims in an appropriation case, on the ground of inadequacy. Claimant’s land was a 13-acre unimproved, hilly, rocky and wooded rectangular parcel located on the north side of the Tarrytown White Plains road, also known as Route 119, a short distance from the New York State Thruway and adjacent to Exit 8. A triangular piece at the southeast corner containing .108 of an acre or 4,704 square feet was taken for the construction of an exit ramp. The experts for both sides used comparables, agreed on the most suitable use and were in substantial agreement on the value of the land before the taking. However, claimant’s expert arrived at direct damages of $9,500 which figure was based on a value considerably higher than the highest comparable he used although these properties were several miles away, level, with a better view of the Hudson River and were generally more desirable, while the State’s witness placed the damage at $1,000. It appears from the record that there is no fair basis for accepting the testimony of claimant’s expert for the value of the triangular piece and the resulting valuation of $1,000 has adequate support in the evidence. A claim is. also made for consequential damages representing the additional cost of a road built in from the southwest corner rather than the one contemplated which was to have started from the appro*884printed corner. This is an unimproved plot of land and there is no basis in the record, before us for the awarding of consequential damages. Judgment affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.